Case 6:17-cv-00891-PGB-LRH Document 197 Filed 12/18/19 Page 1 of 28 PageID 7684




                         IN THE UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                  ORLANDO DIVISION

    ANTHONY COOK, MICAH BELLAMY, and                     CASE NO.: 6:17-cv-891-ORL- 40KRS
    MAURICE JONES, As Personal Representative
    and on behalf of the Estate of Kailyn Jones,
    each individually and on behalf of all others
    similarly situated,

          Plaintiffs,
    v.

    GOVERNMENT EMPLOYEES
    INSURANCE COMPANY and GEICO
    GENERAL INSURANCE COMPANY,

         Defendant.
    ____________________________________/


    ANTHONY LORENTI and ASHLEY BARRETT,                     CASE NO.: 6:17-cv-1755-PGB-
    Individually and on behalf of all others similarly                40DCI
    situated,


          Plaintiffs,
    v.

    GEICO INDEMNITY COMPANY,

         Defendant.
    ____________________________________/



                PLAINTIFFS’ UNOPPOSED MOTION FOR PRELIMINARY
                APPROVAL OF PROPOSED CLASS ACTION SETTLEMENT
Case 6:17-cv-00891-PGB-LRH Document 197 Filed 12/18/19 Page 2 of 28 PageID 7685




           Plaintiffs Anthony Cook, Maurice Jones, Micah Bellamy, Anthony Lorenti, and Ashley

    Barrett (together “Plaintiffs”), individually and on behalf of the certified class, respectfully

    request that the Court preliminarily approve the proposed class action settlement described in

    detail in the Class Action Settlement Agreement and exhibits thereto (the “Settlement

    Agreement”), attached as Exhibit A and incorporated herein by reference, and enter the

    proposed order granting preliminary approval of the settlement, which is attached as Exhibit 1

    to the Settlement Agreement.

           I.      CONCISE STATEMENT OF THE RELIEF SOUGHT

           Plaintiffs file this motion requesting that the Court preliminarily approve a class action

    settlement between Defendants Government Employees Insurance Company, GEICO General

    Insurance Company, and GEICO Indemnity Company (together “Defendants” or “GEICO”)

    and Plaintiffs and the proposed Settlement Class.

           This Court previously granted Plaintiffs’ Motion for Class Certification, and certified

    a class of Florida residents insured for private passenger auto physical damage coverage by

    Defendants, and who suffered a first-party total loss of a covered owned (i.e., not leased)

    vehicle at any time during the five years prior to the filing of the lawsuit (i.e., May 17, 2012),

    and the date of class certification (i.e., April 4, 2019), and whose claims were adjusted by

    Defendants as a total loss and resulted in a payment that did not include full title and/or license

    plate transfer fees. See Doc. 152 (Class Certification Order). The Settlement Class extends

    the previously certified class to include additional insureds who suffered a total-loss after the

    date of the certification Order and through the date of Preliminary Approval of the settlement.




                                                    1
Case 6:17-cv-00891-PGB-LRH Document 197 Filed 12/18/19 Page 3 of 28 PageID 7686




           Plaintiffs respectfully request that the Court grant preliminary approval of the proposed

    Settlement Class, and enter an Order of preliminary approval by entry of the proposed

    preliminary approval Order. The Settlement Agreement is attached as Exhibit A to this Motion,

    and the proposed preliminary approval Order is attached as Exhibit 1 to the Settlement

    Agreement.

           The proposed preliminary approval Order approves the form of notice to be given to

    the Settlement Class, establishes a schedule and process for the submission of any objections

    or requests for exclusion from the Settlement Class, and provides for a fairness hearing to be

    held by the Court. The parties anticipate requesting final approval of the Settlement in advance

    of the fairness hearing.

           II.     STATEMENT OF THE BASIS FOR THE REQUEST

           The Parties reached the Settlement Agreement after approximately 30 months of

    litigation and following two separate mediations. The first mediation occurred on December

    17, 2018 before mediator Richard Reinhart, and the second mediation occurred on September

    13, 2019 before mediator Rodney Max. The Settlement Agreement was the product of

    substantial, additional negotiations between the parties following the second mediation,

    facilitated by mediator Rodney Max. See McLaughlin on Class Actions § 6:7 (12th ed.) (“A

    settlement reached after a supervised mediation receives a presumption of reasonableness and

    the absence of collusion.”); City Partnership Co. v. Atlantic Acquisition Ltd. Partnership, 100

    F.3d 1041, 1043 (1st Cir. 1996) (“When sufficient discovery has been provided and the parties

    have bargained at arms-length, there is a presumption in favor of the settlement.”).




                                                   2
Case 6:17-cv-00891-PGB-LRH Document 197 Filed 12/18/19 Page 4 of 28 PageID 7687




           On October 29, 2019, the parties filed a Joint Notice of Settlement and Request to Stay

    Existing Deadlines and to Set Deadline for Filing Motion for Preliminary Approval. See Doc.

    191. The Court granted this joint request on October 30, 2019. See Doc. 192. The Parties

    subsequently requested additional short extensions to finalize the details and format of the

    Settlement Agreement and exhibits, which were also granted by the Court. See Doc. 193, 194,

    195, and 196.

           The Parties have entered into the Settlement Agreement for the purpose of providing

    to members of a Settlement Class who make a valid claim payment of title transfer fees and

    tag transfer fees (“Transfer Fees”) in the full amount alleged to be owed in the respective

    operative Complaints to total-loss insureds. See Doc. 71 (Second Amended Complaints by

    Plaintiffs’ Lorenti and Barrett), 118 (Third Amended Complaint from Plaintiffs’ Jones, Cook,

    and Bellamy). This Court previously granted summary judgment in favor of Plaintiffs and

    awarded Transfer Fees in the amount of $79.35 to Plaintiffs and the previously certified class.

    Doc. 185 (Summary Judgment Order). The Settlement Agreement provides relief of this

    amount plus an additional $0.50 in branch fees, for a total of $79.85 to Plaintiffs and members

    of the Settlement Class.

           III.     MEMORANDUM OF LEGAL AUTHORITY

                    A. Background.

           This case involves allegations that Defendants breached private passenger auto

    insurance policies issued to Plaintiffs and similarly-situated Florida insureds by failing to

    include the full amount of Transfer Fees in payments for covered total loss autos. See Doc.

    71, 118. Plaintiffs alleged that GEICO’s insurance policies required payment of “actual cash




                                                  3
Case 6:17-cv-00891-PGB-LRH Document 197 Filed 12/18/19 Page 5 of 28 PageID 7688




    value” (“ACV”) upon the total loss of a covered auto and defined ACV as the “replacement

    cost of the auto.” Plaintiffs also alleged such Transfer Fees are necessary costs to replace an

    auto in the State of Florida, and are therefore components of ACV and required to be paid by

    Defendants to their insureds. Exhibit B (“Phillips Decl.”) at ¶ 5. Defendants’ practice and

    procedure in Florida was to generally not include Transfer Fees in calculating and issuing ACV

    payments to insureds following the total loss of a covered auto. Id. at ¶ 6. This class action

    was filed to recover such unpaid Transfer Fees from Defendants on behalf of insureds.

    Plaintiffs alleged that to transfer title in an auto, the State of Florida imposes a minimum fee

    of $75.25. Id. at ¶ 7. In addition, Plaintiffs alleged that to transfer registration of an auto, the

    State of Florida imposes a minimum fee of $4.60 (including a $0.50 branch fee) in all but two

    counties during the relevant time-period. Id.1

                   B. Litigation and Discovery History.

           This consolidated class action has been contested at every stage. Motion practice

    included multiple motions to dismiss, multiple motions to strike pleadings, a motion to strike

    expert testimony, competing motions for summary judgment, motions to compel, a motion for

    class certification, and a motion to reconsider class certification. The parties took over 16

    depositions, including class representatives, corporate representatives, and expert witnesses.



    1
      Two counties in Florida did not mandatorily impose a component of the tag transfer fee, the
    $0.50 branch fee, for a portion of the relevant time period. Thus, it was theoretically possible
    for insureds in those counties to transfer registration at a branch that did not include the $0.50
    fee (even though many insureds pay the seller of the vehicle, who then remits the fees to the
    state, and thus includes the $0.50 branch fee). Each of these two counties changed their
    practice during the relevant time period, and began imposing the $0.50 branch fee. Defendants
    have agreed to include this branch fee in their settlement payment to members of the Settlement
    Class as part of the Settlement Agreement.



                                                     4
Case 6:17-cv-00891-PGB-LRH Document 197 Filed 12/18/19 Page 6 of 28 PageID 7689




    Plaintiffs reviewed over 43,000 pages of documents produced by Defendant. Plaintiffs served

    five sets of interrogatories, six sets of document requests, and requests for admission. Id. at ¶

    10. Plaintiffs analyzed millions of lines of data involving over 270,000 total loss claims.

    Martin Decl. at ¶ 8. Class notice has been completed relating to over 250,000 claims. Phillips

    Decl. at ¶ 12.

                     C. The Proposed Settlement.

           In the Settlement Agreement, Defendants agree to: (1) make payment of $79.85

    (consisting of $75.25 in title transfer fees, $4.10 in tag transfer fees, and $0.50 in branch fees,

    (which is an additional component of the tag transfer fee)), plus prejudgment interest at the

    applicable rate, to each member of the Settlement Class who submits a valid claim pursuant to

    the conditions set forth in the Notice provisions of the Settlement Agreement; and (2) change

    their practice and procedure, for the benefit of their insureds in the State of Florida, to include

    Transfer Fees of at least $79.85 on all first-party total loss claims upon approval of the

    settlement. Phillips Decl. at ¶ 23. This promise to include Transfer Fees on future claims is

    effective upon entry of the proposed preliminary approval Order.

                           1.      Approximate $61.90 Million Monetary Value and 100%
                                   Recovery.

           Plaintiffs calculate that the monetary value of all claims under the terms of the

    Settlement Agreement for Transfer Fees and prejudgment interest is approximately $ 61.90

    million, which includes: (1) approximately $27.54 million in cash available for claimants; (2)

    $28.76 million in prospective relief from GEICO’s change in practice over a five-year period;




                                                    5
Case 6:17-cv-00891-PGB-LRH Document 197 Filed 12/18/19 Page 7 of 28 PageID 7690




    and (3) $5.6 million in attorneys’ fees if approved by the Court. 2 Ex. C (“Martin Decl.”) at ¶

    10.

                           2.      Final Resolution of Case While Issues Pending Before
                                   Eleventh Circuit and With Conflicting Florida Case Law.

           This settlement provides final resolution and 100% relief concerning claims for which

    there presently is a court split on claim viability. While the majority of cases in Florida to

    consider Plaintiffs’ claims have held in favor of the respective plaintiffs – three cases on

    summary judgment (including one case in front of this Court) and several others on motions to

    dismiss – some courts have found that title transfer fees are not owed under an ACV insurance

    contract. Phillips Decl. at ¶ 12. For example, in Schenck v. Windhaven Ins. Co., No. 16-2018-

    CA-000023 (Fla. Cir. Ct. Duval Cty. May 17, 2019), a Florida court granted the defendant

    insurance company’s motion to dismiss claims for title and license transfer fees. Likewise, in

    Sigler v. GEICO Casualty Co., No. 1:18-cv-01446, 2019 WL 2130137, at **3-4 (C.D. Ill. May

    15, 2019), a federal district court in Illinois granted GEICO’s motion to dismiss claims for title

    transfer fees. Plaintiffs believe Schenck and Sigler were wrongly decided, and note that Sigler

    applies Illinois (not Florida law). But Plaintiffs admit that the authority on the question central

    to this case is split, and a similar question is currently pending in an appeal before the Eleventh

    Circuit, in Roth v. GEICO Gen. Ins. Co., S.D. Fla. No. 16-62942, that could affect the viability

    of the present case, and the success Plaintiffs and the Class have earned in this case to date.



    2
      This amount is reached by multiplying the class size (approximately 293,800 class claims)
    by $79.85 in Transfer Fees, and then adding prejudgment interest. Plaintiffs applied the
    prejudgment interest rate set by the State of Florida during the time relevant to each individual
    claim’s “date of loss” (which date is contained within Defendants’ data), including any
    quarterly changes during the time period. Martin Decl. at ¶ 14.



                                                    6
Case 6:17-cv-00891-PGB-LRH Document 197 Filed 12/18/19 Page 8 of 28 PageID 7691




    This risk is real and strongly supports the proposed settlement (which includes an obligation

    to pay all Settlement Class members’ claims properly made with full value of Transfer Fees).

    Phillips Decl. at ¶¶ 15-18.

                           3.     The Settlement Provides an Expanded Class.

           The Settlement provides an expanded settlement class and prospective relief. The

    certified settlement class includes (1) all Government Employees Insurance Company and

    GEICO General Insurance Company Florida insureds who submitted a physical damage claim

    with respect to a covered owned (i.e., not leased) vehicle during the period May 17, 2012

    through April 4, 2019 that resulted in a total loss claim payment; and (2) all GEICO Indemnity

    Company Florida insureds who submitted a physical damage claim with respect to a covered

    owned (i.e., not leased) vehicle during the period October 10, 2012 through April 4, 2019 that

    resulted in a total loss claim payment. The expanded class includes those same class members

    but extends the class period through and including the date on which the proposed preliminary

    approval Order is entered. The expanded class period provides relief for approximately 37,477

    additional claims and $2.96 million in settlement funds. Martin Decl. at ¶ 15.

                           4.     The Settlement Provides Valuable Prospective Relief.

           The settlement includes the requirement that GEICO change its business practices in

    the state of Florida and begin paying Transfer Fees on first-party total loss claims under the

    Policies of insurance at issue until and unless the law is clearly established permitting GEICO

    to withhold such fees or GEICO modifies its policy language. The value of this relief over a

    five-year period is $28.76 million (approximately 360,195 claims). Martin Decl. at ¶ 9. The




                                                  7
Case 6:17-cv-00891-PGB-LRH Document 197 Filed 12/18/19 Page 9 of 28 PageID 7692




    value of this prospective relief over a one-year period is $4.88 million (approximately 61,121

    claims). Id.

                           5.       The Settlement Provides a Limited Release.

           The settlement agreement provides a limited release of claims and clarifies the limited

    res judicata effect of this case only to the specific Transfer Fees at issue in this lawsuit and the

    Released Claims as defined in the settlement agreement. The settlement agreement preserves

    all other claims based on actual cash value or property damage that may be asserted by class

    members except to the extent that such claims seek the Transfer Fees released by the settlement

    agreement.

                           6.       The Settlement Provides for Robust Notice and Simple and
                                    Easy Claims Procedure.

           The settlement provides a robust and substantive notice plan. Notice by mail will be

    provided with simple, easy to understand, detachable postage prepaid return mail claim forms.

    Multiple email notices (including reminder notices for a total of three emails) also will be

    provided. Each of the email notices will enable class members to “click through” to make a

    claim on a prefilled claim form on the settlement website. Phillips Decl. at ¶ 24.3 Settlement

    Class Members can request exclusion from the Settlement Class or object to the Settlement.

    Id. at ¶ 25; see Braynen v. Nationstar Mortg., LLC, 2015 WL 6872519, at *18 (S.D. Fla. Nov.

    9, 2015) (robust notice plan is evidence terms of settlement are fair and reasonable).




    3
     The Class Administrator, who has designed and implemented hundreds of class-action Notice
    programs, confirms that sending more than one email is perhaps the most effective way of
    guaranteeing a higher claims’ rate. Phillips Decl. at ¶ 24.



                                                     8
Case 6:17-cv-00891-PGB-LRH Document 197 Filed 12/18/19 Page 10 of 28 PageID 7693




            The Parties have also agreed to a streamlined, simple, and straightforward claims’

     process. For the convenience of members of the Settlement Class in submitting claims,

     Defendants will extract available information from its claim records concerning the vehicle

     make, model and year, and the date of loss, to pre-fill information on the claim forms. Braynen,

     2015 WL 6872519, at *18; see Settlement Agreement at Exhibits 4 and 5. No additional

     documentation is required other than each Settlement Class members’ declaration that the

     information is correct to the best of their knowledge, and affirming that the Settlement Class

     member believes he/she was a GEICO insured who suffered a total-loss during the Settlement

     Class period who did not receive the Transfer Fees. Phillips. Decl. at ¶ 24. The pre-filled

     mailed claim forms need only be signed and placed in the mail (the claim forms are addressed

     with postage prepaid). The claims process will require only the submission of a simple, almost

     entirely pre-filled form – and nothing else – for each Settlement Class member submitting a

     claim to receive payment of a flat amount from the defendant entity with whom the Settlement

     Class member will be familiar and will quickly recognize. See Wilson v. Everbank, 2016 WL

     457011, at *9 (finding significant that class members need not submit any additional evidence

     or documentation beyond merely “checking a box” which “should take no more than a few

     minutes for the average claimant to complete.”). Settlement Class members also can access a

     pre-filled electronic claim form on the website by providing a claim ID (which is provided in

     all of the mailed and email notices).        This will allow Settlement Class members to

     electronically submit their claims with relative ease.

            This type of settlement structure is regularly approved by courts in this Circuit. See,

     e.g., Bastian v. United Servs. Auto. Ass'n, 2017 U.S. Dist. LEXIS 180757 (M.D. Fla. Nov. 1,




                                                    9
Case 6:17-cv-00891-PGB-LRH Document 197 Filed 12/18/19 Page 11 of 28 PageID 7694




     2017) (approving similar claims-made settlement in class action concerning total-loss

     vehicles); Bd. of Trs. of Lake Worth Employees' Ret. Sys. v. Merrill Lynch, Pierce, Fenner &

     Smith, Inc., 2012 WL 12906569 (M.D. Fla. July 30, 2012); Poertner v. Gillette Co., 618 Fed.

     Appx. 624 (11th Cir. 2015); Faught v. Am. Home Shield Corp., 668 F.3d 1233 (11th Cir. 2011);

     Montoya v. PNC Bank, N.A., 2016 WL 1529902 (S.D. Fla. Apr. 13, 2016); Braynen v.

     Nationstar Mortg., LLC, 2015 WL 6872519 (S.D. Fla. Nov. 9, 2015); Hall v. Bank of Am.,

     N.A., 2014 U.WL 7184039 (S.D. Fla. Dec. 17, 2014).

                            7.     Attorneys’ Fees are Reasonable and Well Below the
                                   Eleventh Circuit Benchmark.

            The proposed Settlement Agreement further provides that Class Counsel may make an

     application for fees and costs not to exceed $5,600,000 in attorneys’ fees and up to $225,000

     in costs. See Settlement Agreement at ¶ 44.4 The attorneys’ fees are 16.9% of the cash benefit

     to the class (not including prospective relief), 9.1% of the benefit to the class when including

     five years of prospective relief, and 14.7% of the benefit to the class when including only one

     year of prospective relief. Martin Decl. at ¶¶ 10-13; see also Mahoney v. TT of Pine Ridge,

     Inc., 2017 WL 9472860, at **10-11 (S.D. Fla. Nov. 20, 2017) (court considers benefit to class

     as maximum settlement cash fund value and injunctive relief when applying federal benchmark

     of 20-30%); Pinto v. Princess Cruise Lines, Ltd., 513 F. Supp. 2d 1334, 1342–43 (S.D. Fla.

     2007) (same). These percentages all fall well below the Eleventh Circuit benchmark for

     approving fees of between 20-25% of the benefit to the class. See Faught v. American Home



     4
       The Parties negotiated settlement of the merits claims first, and only after agreement was
     reached began discussion of the question of attorneys’ fees, costs, and incentive award. Ex.
     D, Declaration of mediator Rodney Max (“Max Decl.”) at ¶ 13.



                                                   10
Case 6:17-cv-00891-PGB-LRH Document 197 Filed 12/18/19 Page 12 of 28 PageID 7695




     Shield Corp., 668 F.3d 1233, 1242 (“[A]ttorneys’ fees awarded from a common fund shall be

     based upon a reasonable percentage of the fund established for the benefit of the class. And

     this Court has often stated that the majority of fees in these cases are reasonable where they

     fall between 20-25% of the claims.”) (citations and quotations omitted).5

                            8.     The Settlement Provides Reasonable Service Awards.

            The proposed Settlement Agreement also provides that class counsel may make an

     application for incentive awards to each of the five named Plaintiffs as compensation for their

     service as class representatives, not to exceed $10,000 per class representative. Settlement

     Agreement at ¶ 44. Any fees, costs, and incentive awards issued by the Court will be paid

     separately by Defendants pursuant to the terms of the Settlement Agreement and will not

     reduce the amount recoverable by Settlement Class members, nor impact their recovery in any

     way. Phillips Decl. at ¶ 28; see also, e.g., Swift v. BancorpSouth Bank, 2016 WL 11529613,

     at *13 (N.D. Fla. Jul. 15, 2016) (approving service award of $10,000 and noting numerous

     cases approving awards of similar amounts and up to $300,000); Rodriguez v. Mears

     Destination Servs., 2018 WL 8061811 (M.D. Fla. Sep. 4, 2018) (approving an incentive award

     of $10,000).6 Each of the five named Plaintiffs sat for a lengthy deposition, answered extensive

     discovery, responded to requests for production including locating numerous documents,

     participated in both mediations for a total of approximately 15 hours, attended at least one of


     5
       Numerous decisions recognize that fees paid separately by a defendant are included in the
     class benefit. See, e.g., Poertner v. Gillette Co., 618 Fed. Appx. 624, 628 (11th Cir. 2015);
     Johnston v. Comerica Mtg. Corp., 83 F.3d 241, 245-46 (8th Cir. 1996); In re Managed Care
     Lit., 2003 WL 22850070 at *6 (S.D. Fla. Oct. 24, 2003); David v. American Suzuki Motor
     Corp., 2010 WL 1628362 at *8 n.14 (S.D. Fla. Apr. 15).
     6
       Plaintiffs’ counsel reviewed the docket entry attachment for this Rodriguez order (Doc. 285-
     1) and confirmed the incentive awards of up to $10,000.



                                                   11
Case 6:17-cv-00891-PGB-LRH Document 197 Filed 12/18/19 Page 13 of 28 PageID 7696




     the mediations in person, provided input to counsel during both mediations (and after the

     mediations) relating to settlement negotiations, consistently followed up with counsel on major

     issues and pleadings, requested updates, sought to understand all legal and factual issues, and

     stayed up-to-date on relevant rulings and orders from the Eleventh Circuit. Phillips Decl. at ¶

     35. Several of the Plaintiffs took time off from work and traveled two or three hours to attend

     mediation in person.

                    D. Settlement Class Certification Is Warranted.

            In deciding whether to grant preliminary approval, some courts make a preliminary

     inquiry into whether the requirements of Fed. R. Civ. P. 23(a) and at least one of the

     subdivisions of Rule 23(b) for certification of a class for settlement purposes are satisfied. See,

     e.g., Legg v. E-Z Rent a Car, Inc., 2015 WL 10818745, at **1-2 (M.D. Fla. May 28, 2015)

     (Byron, J.) (addressing Rule 23 factors in preliminary approval Order). Each of those

     requirements are satisfied here for settlement purposes,7 for the Settlement Class, defined as:

                    All Florida policyholders who were insured for private-
                    passenger auto physical damage coverage by Government
                    Employees Insurance Company or GEICO General Insurance
                    Company who suffered a first-party loss of a covered owned
                    (i.e., not leased) vehicle at any time from May 17, 2012, through
                    the date the Court enters the Preliminary Approval Order, whose
                    claims were adjusted by a Defendant as a total-loss claim and
                    resulted in payment by a Defendant of a covered claim, and who
                    were not paid full Title, Tag and Branch Transfer Fees; and all
                    Florida policyholders who were insured for private-passenger
                    auto physical damage coverage by GEICO Indemnity Company

     7
       Defendants’ agreement to certification of a class is for settlement purposes only, and this
     agreement is without prejudice to their ability to contest or appeal certification of a class for
     litigation purposes in the event the Court does not approve settlement. While the Parties jointly
     agree to certification of the Settlement Class under the terms of the Agreement, Defendants do
     not agree with Plaintiffs’ interpretation of Rule 23 nor with Plaintiffs’ specific assertions in
     this Motion.



                                                     12
Case 6:17-cv-00891-PGB-LRH Document 197 Filed 12/18/19 Page 14 of 28 PageID 7697




                    who suffered a first-party loss of a covered owned (i.e., not
                    leased) vehicle at any time from October 10, 2012, through the
                    date the Court enters the Preliminary Approval Order, whose
                    claims were adjusted by a Defendant as a total-loss claim and
                    resulted in payment by a Defendant of a covered claim, and who
                    were not paid full Title, Tag and Branch Transfer Fees.

            Excluded from the Class are: (1) GEICO, all present or former officers and/or directors

     of GEICO, the Neutral Evaluator, Class Counsel, and a Judge of this Court; (2) Claims for

     which GEICO received a valid and executed release; (3) Claims relating to leased vehicles; (4)

     Claims where GEICO paid full Title, Tag and Branch Transfer Fees; and (5) Claims for first-

     party property damage which were or currently are the subject of initiated appraisal and/or

     arbitration proceedings.

            The proposed Settlement Class definition is substantively identical to the Class certified

     by this Court (see Doc. 152 at 3) – but it is larger. Rather than cutting off the class scope at

     the date of the previous class certification (April 4, 2019), the Settlement Class extends through

     the date on which preliminary approval is granted. The reasons this Court previously certified

     a class in this case apply to the proposed Settlement Class here.

            Both threshold requirements for class certification – Article III standing and class

     definition that includes ascertainable members – are satisfied here. See Doc. 152 at 4 (“[T]he

     Court’s independent review finds that named Plaintiffs have standing.”). To satisfy Article III,

     a plaintiff must allege an injury-in-fact, fairly traceable to the defendant’s conduct, and

     redressable by a favorable judicial decision. Miccosukee Tribe of Indians v. Florida State

     Athletic Comm'n, 226 F.3d 1226, 1228 (11th Cir. 2000). By alleging Defendants breached

     uniform policies of insurance by not including payment of Transfer Fees in the amount of




                                                    13
Case 6:17-cv-00891-PGB-LRH Document 197 Filed 12/18/19 Page 15 of 28 PageID 7698




     $79.85, Plaintiffs clearly established a redressable injury-in-fact traceable to Defendants.

     Standing is established.

            Further, the Settlement Class is adequately defined and clearly ascertainable. The

     Settlement Class definition is clear, precise, based on objective criteria, and, because it only

     includes insureds not already paid Transfer Fees, it is not overbroad. See Perez v. Metabolife

     Int'l, Inc., 218 F.R.D. 262, 269 (S.D. Fla. 2003) (class definition should not be overly broad,

     amorphous, or vague). Class members are ascertainable by reference to objective criteria in

     an administratively feasible way. See Doc. 152 at 6 (“Plaintiffs met their burden of showing

     that the class can be ascertained by objective criteria in an administratively feasible way.”).

     The previously-certified Class numbered over 250,000 insureds. Phillips Decl. at ¶ 12.

     GEICO agrees to provide data concerning additional Settlement Class members who suffered

     total-losses since April 4, 2019, which number (including estimated total-losses through

     December 18, 2019) 37,477 additional insureds. Id. at ¶ 31; Martin Decl. at ¶ 15.

            Second, the requirements of Rule 23(a) are established.

            Numerosity: The numerosity requirement of Rule 23(a)(1) is satisfied because the

     Parties have identified the approximately 293,800 class claims constituting the Settlement

     Class. Martin Decl. at ¶ 14. This number satisfies the numerosity requirement. See Cox v. Am.

     Cast Iron Pipe Co., 784 F.2d 1546, 1553 (11th Cir. 1986); see also Doc. 152 at 6-7 (finding

     numerosity was met as to the smaller, previously certified class). Numerosity is established.

            Commonality: Rule 23(a)(2) requires a plaintiff to show that “there are questions of

     law or fact common to the class.” Fed. R. Civ. P. 23(a)(2). The claims must depend on a

     common contention of which “its truth or falsity will resolve an issue that is central to the




                                                   14
Case 6:17-cv-00891-PGB-LRH Document 197 Filed 12/18/19 Page 16 of 28 PageID 7699




     validity of each one of the claims in one stroke.” Wal-Mart Stores, Inc. v. Dukes, 564 U.S.

     338, 350 (2011). Here, the commonality requirement is satisfied because there is a common

     question of law concerning whether Defendants’ uniform policy language requires payment of

     Transfer Fees as components of ACV. Philips Decl. at ¶ 32. This issue applies to all claims

     of the Settlement Class members, and its resolution on appeal would resolve an issue central

     to every class member claim. See Doc. 152 at 7-8 (finding as to the previously certified class

     that “[c]ommonality is met.”). Extending the class scope to include additional class members

     in the Settlement Class does not change the Court’s prior analysis.             Commonality is

     established.

            Typicality: Rule 23(a)(3) requires that the class representative’s claim(s) be typical of

     the claims of the Settlement Class. Fed. R. Civ. P. 23(a)(3). The typicality requirement

     “measures whether a sufficient nexus exists between the claims of the named representative

     and those of the class at large.” Hines v. Widnall, 334 F.3d 1253, 1256 (11th Cir. 2003). Here,

     the typicality requirement is satisfied because Plaintiffs’ claims are based on precisely the same

     legal theory and “practice and procedure” as every Settlement Class Member, and because

     Plaintiffs and every Settlement Class member were insured under materially identical form

     insurance policies. Phillips Decl. at ¶ 33; see also Doc. 152 at 9 (finding as to the previously

     certified class that, “[b]ecause the class members’ claims are approximately identical and

     proving the named Plaintiffs’ claims would necessarily prove claims class wide, typicality is

     met.”). Typicality is established.

            Adequacy: Rule 23(a)(4) requires that “the representative parties...fairly and

     adequately protect the interests of the class.” Fed. R. Civ. P. 23(a)(4). Class Counsel’s




                                                    15
Case 6:17-cv-00891-PGB-LRH Document 197 Filed 12/18/19 Page 17 of 28 PageID 7700




     declaration demonstrates that Plaintiffs more than adequately performed their duties as class

     representative. Phillips Decl. at ¶ 35. Plaintiffs do not possess any conflict of interest with the

     Class Members. Id. at ¶ 36. The declaration of Class Counsel demonstrates they competently

     represented the previously certified class (including representing the class through successful

     class certification and summary judgment) and are qualified to represent the Settlement Class.

     Id. at ¶¶ 35-36; see also Doc. 152 at 11 (finding Plaintiffs and Class Counsel are adequate).

     Adequacy is established.

            Finally, the requirements of Rule 23(b) are established. Rule 23(b)(3) requires a

     finding that “questions of law or fact common to class members predominate over any

     questions affecting only individual members” and that “a class action is superior to other

     available methods for fairly and efficiently adjudicating the controversy.” Fed. R. Civ. P.

     23(b)(3).

            Predominance: The common question of whether ACV includes Transfer Fees as costs

     reasonably necessary to replace an auto in Florida predominates over any individual questions.

     See, e.g., Leszczynski v. Allianz Ins., 176 F.R.D. 659, 675 (S.D. Fla. 1997) (“A legal

     determination as to whether the [auto] policy in question covers claimants in this factual

     situation is the predominant question of interest among the class members.”).                Even

     determination of damages presents a common issue, and does not include individual issues of

     proof, and class treatment would be foreclosed even if it did. See Brown v. Electrolux Home

     Products, Inc., 817 F. 3d 1225, 1239 (11th Cir. 2016). As this Court held concerning the

     previously certified class, predominance is clearly established.        See Doc. 152 at 12-13




                                                     16
Case 6:17-cv-00891-PGB-LRH Document 197 Filed 12/18/19 Page 18 of 28 PageID 7701




     (“Predominance is easily met). The presence of additional insureds does not change the

     Court’s prior analysis or inject individual issues. Predominance is established.

             Superiority: As to the superiority factor, the proper analysis “considers the relative

     advantages of a class action suit over whatever other forms of litigation might be realistically

     available to the plaintiffs.” Dickens v. GC Servs. Ltd. P’ship, 706 Fed. Appx. 529, 537-38

     (11th Cir. 2017) (internal citations omitted). Here, common issues are entirely central to the

     litigation, it is desirable and efficient to concentrate the identical claims in this forum,

     individual action is unrealistic given the relatively small damages amounts and Defendants’

     vast resources, and class treatment of the Settlement is manageable. Doc. 152 at 15 (finding

     as to the previously certified class that “[r]eference to the Rule 23(b)(3) factors erases all doubt

     that superiority is met.”). Superiority is established.

                     E. Preliminary Approval Is Warranted.

             Preliminary approval of a class action settlement “is not binding, and it is granted unless

     a proposed settlement is obviously deficient” and is appropriate where settlement falls within

     the range of reason and results from good faith negotiations. Smith v. Wm. Wrigley Jr. Co.,

     2010 WL 2401149, at *2 (S.D. Fla. June 15, 2010) (internal citations omitted). These

     requirements are readily satisfied here, as demonstrated above and in the exhibits hereto. City

     of L.A. v. Bankrate, Inc., 2016 U.S. Dist. LEXIS 115071, *14-15 (S.D. Fla. Aug. 24, 2016)

     (granting preliminary approval of proposed class action settlement where “the proposed

     settlement was made after mediation was conducted,” “[t]he negotiations appear to have been

     made in good faith and there do not appear to be any obvious deficiencies,” and the settlement

     amount “appears to be within the range of reasonableness”).




                                                     17
Case 6:17-cv-00891-PGB-LRH Document 197 Filed 12/18/19 Page 19 of 28 PageID 7702




             As will be set forth in greater detail in the Motion for Final Approval – and as

     demonstrated by the attached Settlement Agreement – all six factors used by courts to evaluate

     the fairness and adequacy of a class action settlement strongly support approval here. See

     Leverso v. Southtrust Bank, 18 F.3d 1527, 1530 n.6 (11th Cir. 1994) (outlining the six factors).

     First, there was no fraud or collusion in the settlement. To the contrary, the settlement

     negotiations were conducted at arm’s length, and settlement was only reached following

     lengthy negotiations with assistance of an experienced and well-respected mediator, Rodney

     Max.8 Max Decl. at ¶ 12; Phillips Decl. at ¶ 20.

             Second, complexity, expense, and likely duration (given Defendants’ intention to

     appeal) support the settlement. The legal issues presented in both class certification and merits

     questions in this case were enormously complex, and the parties have undergone and will

     continue to undergo enormous expense if litigation were to continue through appeal and any

     remand.

             Third, the stage of the proceedings and amount of discovery completed support

     settlement. Plaintiffs propounded and Defendants responded to extensive discovery in this

     case.   The Parties engaged in sophisticated data analysis, relied upon numerous expert

     witnesses, and Plaintiffs deposed corporate representatives and other company witnesses

     concerning the claims processes, procedures, and data systems. In short, Plaintiffs fully


     8
       See, e.g., Brna v. Isle of Capri Casinos Inc., 2018 U.S. Dist. LEXIS 26662, at *4-5 (S.D. Fla.
     Feb. 20, 2018) (Rodney Max’s involvement “serves to reject any notion that a resulting
     settlement was the product of collusion.”); Lee v. Ocwen Loan Servicing, LLC, 2015 WL
     5449813, at *11 (S.D. Fla. Sept. 14, 2015) (recognizing Rodney Max as “probably one of the
     top mediators in the country.”); McLaughlin on Class Actions § 6:7 (12th ed.) (“A settlement
     reached after a supervised mediation receives a presumption of reasonableness and the absence
     of collusion.”).



                                                    18
Case 6:17-cv-00891-PGB-LRH Document 197 Filed 12/18/19 Page 20 of 28 PageID 7703




     litigated the case, and gained a complete understanding of all issues in this litigation. Phillips

     Decl. at ¶¶ 9-10.

            Fourth, the Plaintiffs’ probability of ultimate success on the merits supports settlement.

     The outcome of this case has been uncertain from the outset, and remains uncertain today.

     While Plaintiffs successfully certified a class of “owned” vehicle insureds and obtained

     summary judgment on the merits here, the same relief (as to “leased” vehicle insureds) is

     currently on appeal from Roth v. GEICO Gen. Ins. Co., S.D. Fla. No. 16-62942, before the

     Eleventh Circuit. In the Roth appeal, GEICO has taken the position that the Roth class should

     not have been certified, and that title transfer fees are not owed under materially identical

     insurance policies.9 GEICO’s appeal is supported by two Amicus Curiae briefs filed on behalf

     of the U.S. Chamber of Commerce, the American Property and Casualty Insurance

     Association, and the Personal Insurance Federation of Florida. Should GEICO prevail in the

     Roth appeal, it could negatively impact any relief for the previously certified class and

     Settlement Class in the instant case – and of course, the Eleventh Circuit could directly overturn

     any success in an appeal of this Action absent settlement.

            Moreover, as set forth above, some other courts have found that title transfer fees are

     not owed under an ACV insurance contract. For example, in Schenck, (Fla. Cir. Ct. Duval Cty.

     May 17, 2019), a Florida court granted the defendant insurance company’s motion to dismiss

     claims for title and license transfer fees. As another example, in Sigler, 2019 WL 2130137, at

     *3 (C.D. Ill. May 15, 2019), the court granted GEICO’s motion to dismiss claims for title



     9
      On appeal, a summary judgment Order is subject to de novo review. See Curves, LLC v.
     Spalding County, 685 F.3d 1284, 1288 (11th Cir. 2012).



                                                    19
Case 6:17-cv-00891-PGB-LRH Document 197 Filed 12/18/19 Page 21 of 28 PageID 7704




     transfer fees. Plaintiffs believe that Schenck and Sigler were wrongly decided, and note that

     Sigler applied Illinois law. The authority, however, on the question central to this case is split,

     and the risk that the Eleventh Circuit could disagree with this Court’s holdings is real and

     strongly supports the proposed settlement.

             Fifth, the range of possible recovery supports the settlement. As noted, the Settlement

     Agreement provides for 100% of the relief requested, including prejudgment interest. Each

     Settlement Class member who presents a valid claim during the claims process will be paid by

     Defendants full Transfer Fees. This represents 100% of the relief requested; it is not a

     compromise amount that reduces the recovery to any Settlement Class member making a valid

     claim. In fact, the amount of Transfer Fees set out in the Settlement Agreement is higher than

     the amount of such fees granted in this Court’s Order granting summary judgment. Compare

     Doc. 185 at 8 (awarding damages of $79.35 and no prejudgment interest) with Settlement

     Agreement at ¶ 32 (providing class members $79.85 and prejudgment interest).10 Finally, the

     Settlement Agreement requires Defendants to change their practice and procedure in Florida

     to pay full Transfer Fees going forward, such that future Florida insureds will received the

     benefit of this settlement by receiving these additional payments in the event of a total loss of

     their covered auto. See Saccoccio v. JP Morgan Chase Bank, N.A., 297 F.R.D. 683, 693 (S.D.

     Fla. 2014) (finding significant that settlement afforded more relief than likely would have been

     secured at trial).




     10
       The average amount for prejudgment interest provided to Settlement Class Members is
     $16.87. Martin Decl. at ¶ 14.



                                                     20
Case 6:17-cv-00891-PGB-LRH Document 197 Filed 12/18/19 Page 22 of 28 PageID 7705




            Sixth, the opinions of the Class Counsel and the class representatives support

     settlement.11 It is the reasoned opinion of Class Counsel, experienced in complex class action

     litigation, that settlement is in the interest of the previously certified class and the Settlement

     Class, and eliminates the risk of proceeding with this litigation. Phillips Decl. at ¶¶ 70, 73.

     Based on their evaluation, Plaintiffs and Class Counsel have determined that the terms and

     conditions of the Settlement Agreement are fair, reasonable, and in the best interests of

     Plaintiffs, the previously certified class, and the Settlement Class.        Likewise, the class

     representatives agree that the certainty of settlement at 100% value for all claims made and the

     future benefit to Florida insureds through Defendants’ change in business practice significantly

     outweigh the risk of continued litigation.

            Moreover, a claims-made structure does not impact the “fairness, reasonableness, or

     adequacy of proposed settlement.” Hamilton v. SunTrust Mortg. Inc., 2014 WL 5419507, at

     *6 (S.D. Fla. Oct. 24, 2014) (quotations omitted). Defendants asserted and confirmed they

     would not settle the claim absent the claims made structure. Settlement Agreement at ¶ 84.

     Courts find a defendant’s refusal to settle absent a claims-made structure to be a critical factor

     in determining whether a claims-made settlement is fair and reasonable. See, e.g., Casey v.

     Citibank, N.A., 2014 WL 4120599, at *2 (N.D. N.Y. Aug. 21, 2014) (while direct payment

     may have resulted in more class members receiving some payment, “there is no reason to

     believe the defendants would agree to such terms” and thus the feasibility of direct payment

     “is irrelevant”) (citing Uhl v. Thoroughbred Tech. & Telecomms., Inc., 309 F.3d 978, 986 (7th



     11
        The sixth factor includes analysis of the substance and amount of opposition, which is
     irrelevant until after Notice and the opportunity to request exclusion or object is provided.



                                                     21
Case 6:17-cv-00891-PGB-LRH Document 197 Filed 12/18/19 Page 23 of 28 PageID 7706




     Cir. 2002) (because the inquiry into a proposed settlement structure “is limited to whether the

     settlement is lawful, fair, reasonable and adequate[,] . . . [an objector] must do more than just

     argue that she would have preferred a different settlement structure”)); Montoya v. PNC Bank,

     N.A., 2016 WL 1529902, at *14 (S.D. Fla. Apr. 13, 2016) (claims-made settlement offered the

     best and “only real relief” possible in settlement because defendants “would not have agreed”

     to direct-pay structure).12 The question is not whether a claims made settlement compares

     favorably to a hypothetical, non-existent settlement, but rather whether the Settlement is fair

     and reasonable on its own terms. See Casey, 2014 2014 WL 4120599, at *3 (“[The] Court

     does not have the authority to impose a preferred payment structure upon the settling parties”);

     Lee, 2015 WL 5449813, at *25 (“a claims-made structured settlement is fair, reasonable, and

     adequate on its own terms”). Here, the elimination of very real risk in favor of payment of full

     damages is fair and reasonable.




     12
        Moreover, even if Defendants had been willing to settle on a direct-pay model (they were
     not), this would have meant significantly less payment amount per class member than under a
     claims-made model in which 100% of requested damages are paid for each claim made.
     Plaintiffs and Class Counsel believe such a diminished settlement would not have been fairer
     to class members. See In re Cendant Corp. Litig., 264 F.3d 201, 250-51 (3d Cir. 2001)
     (explaining why a defendant can offer a higher percentage recovery in a claims-made class
     settlement). As the Southern District cogently explained, “[n]egotiating for a smaller amount
     to go to Class Members would, in effect, unfairly reward some Class Members for their own
     indifference at the expense of those who would take the minimal step of returning the simple
     Claim Form to receive the larger amount.” Lee v. Ocwen Loan Servicing, LLC, 2015 WL
     5449813, at *18 (S.D. Fla. Sep. 14, 2015). Plaintiffs’ and Class Counsel have insisted on a
     Settlement Agreement requiring all Settlement Class Members will receive multiple notices
     and full and repeated opportunities to submit a claim. Accordingly, it makes no sense to send
     a significantly smaller amount to all class members, including those who are insufficiently
     incentivized even by the availability of full damages, at the expense of those willing to take a
     few minutes (at most) to check a box and submit a simple claim. Phillips Decl. at ¶ 73.



                                                    22
Case 6:17-cv-00891-PGB-LRH Document 197 Filed 12/18/19 Page 24 of 28 PageID 7707




              The Settlement Agreement removes the risk that class members will recover nothing

     due to an unfavorable ruling on appeal. In exchange for removing such risk entirely, far from

     accepting a concomitant reduction in the potential damages, the Settlement Agreement

     provides more relief than awarded at summary judgment. Id. (providing near-complete relief

     on a claims-made basis is “extraordinary” result); Wilson, 2016 WL 4570011, at *9 (same).

     For all such reasons, and as will be more fully explained in the Motion for Final Approval,

     Plaintiffs respectfully submit that the Settlement Agreement is fair and reasonable to the

     previously certified class and the Settlement Class.

              Finally, for the convenience of the Court, below is a proposed preliminary schedule

     outlining and conforming to the dates set forth in the Settlement Agreement, which matches

     the proposed schedule included in the proposed preliminary approval Order (Exhibit 1 to the

     Agreement).13

                             PROPOSED PRELIMINARY SCHEDULE

          #                    Action                                         Deadline

          1   Website Notice Posted by Settlement           60 days before the Fairness Hearing, but no
              Administrator                                 less than 100 days from entry of the
                                                            Preliminary Approval Order

                                                            April 22, 2020 (if Order is entered on
                                                            January 13, 2020)



     13
        For the convenience of the court and solely for exemplary purposes, Plaintiffs include dates
     based on an assumed date for entry of an Order of Preliminary Approval of January 13, 2020.
     If the Court approves the timing and dates in the Settlement Agreement, the exemplary dates
     can be adjusted based on actual date of entry. For instance, if an Order is entered on January
     8, 2020, each date in the Order can be listed as five days earlier than the exemplary dates listed
     herein, and so forth.



                                                    23
Case 6:17-cv-00891-PGB-LRH Document 197 Filed 12/18/19 Page 25 of 28 PageID 7708




      2   Deadline for Settlement Administrator to       60 days before the Fairness Hearing, but no
          mail out direct mail notice                    less than 100 days from entry of the
                                                         Preliminary Approval Order (“Mail Notice
                                                         Date”)

                                                         April 22, 2020

      3   Deadline for Settlement Class Members to       30 days after the Mail Notice Date set forth
          opt-out of the Agreement                       above

                                                         May 22, 2020

      4   Deadline for submission of Notice of Intent 30 days after the Mail Notice Date set forth
          to object to agreement                      above

                                                         May 22, 2020

      5   Deadline for Settlement Class Members to       90 days after the Mail Notice Date set forth
          file claims                                    above

                                                         July 21, 2020

      6   Deadline for Class Counsel to file their       15 days after the deadline to request
          Motion for Final Approval of the               exclusion or file Notice of Intent to object
          Settlement, application for attorneys’ fees,   to agreement
          costs and expenses, and for a service award
          for each Plaintiff                             June 6, 2020

      7   Deadline for Settlement Administrator to       10 days before the Fairness Hearing
          file proof of completion of Notice, along
          with complete and accurate Opt-Out list        June 11, 2020

      8   Fairness Hearing                               30 days after the deadline to request
                                                         exclusion or file a Notice of Intent to object
                                                         and 160 days after entry of this Preliminary
                                                         Approval Order (or next available date)

                                                         June 21, 2020* (or next available date)




                                                 24
Case 6:17-cv-00891-PGB-LRH Document 197 Filed 12/18/19 Page 26 of 28 PageID 7709




                                                            *Note that June 21, 2020 is a Sunday


                                             CONCLUSION

            Plaintiffs respectfully request that the Court grant Preliminary Approval of the

     proposed settlement, and enter an Order of preliminary approval including the substantive

     content of the proposed order attached as Exhibit 1 to the Agreement. The proposed Order

     approves the form of notice to be given to the class, establishes a schedule and process for the

     submission of any objections or requests for exclusion from the class, and provides for a

     fairness hearing to be held by the Court. Plaintiffs will request final approval of the settlement

     in advance of the fairness hearing.

            Dated: December 18, 2019.

     Respectfully submitted,


     Respectfully submitted,

                                                    /s/Christopher B. Hall
                                                    Christopher B. Hall
                                                    Andrew Lampros
                                                    Hall & Lampros, LLP
                                                    400 Galleria Parkway, Suite 1150
                                                    Atlanta, GA 30339
                                                    Telephone: (404) 876-8100
                                                    Facsimile: (404) 876-3477
                                                    alampros@hallandlampros.com
                                                    chall@hallandlampros.com




                                                    25
Case 6:17-cv-00891-PGB-LRH Document 197 Filed 12/18/19 Page 27 of 28 PageID 7710




                                             Edmund A. Normand
                                             Jacob L. Phillips
                                             Normand Law PLLC
                                             P.O. Box 140036
                                             Orlando, FL 32814
                                             Telephone: (407) 603-6031
                                             Facsimile: (509) 267-6468
                                             ed@ednormand.com
                                             jacob@ednormand.com

                                             Bradley W. Pratt
                                             Pratt Clay, LLC
                                             4401 Northside Parkway, Suite 520
                                             Atlanta, GA 30327
                                             Telephone: (404) 949-8118
                                             Facsimile: (404) 949-8159
                                             bradley@prattclay.com

                                             Tracy L. Markham
                                             Southern Atlantic Law Group, PLLC
                                             2800 N. 5th Street, Suite 302
                                             St. Augustine, FL 32084
                                             Telephone: (904) 794-7005
                                             Facsimile: (904) 794-7007
                                             tlm@southernatlanticlawgroup.com
                                             pleadingsonly@southernatlanticlaw.com

                                             Christopher J. Lynch
                                             Christopher J. Lynch, P.A.
                                             6915 Red Road, Suite 208
                                             Coral Gables, Florida 33143
                                             Telephone: (305) 443-6200
                                             Facsimile: (305) 443-6204
                                             clynch@hunterlynchlaw.com
                                             lmartinez@hunterlynchaw.com

                                             Attorney for Plaintiffs


                                CERTIFICATE OF SERVICE

           I HEREBY CERTIFY that a true and correct copy of the foregoing has been

     electronically filed with the Clerk of Court by using CM/ECF system this December 18,




                                              26
Case 6:17-cv-00891-PGB-LRH Document 197 Filed 12/18/19 Page 28 of 28 PageID 7711




     2019. I also certify that the foregoing document is being served this day on all counsel of

     record identified on the Service List in the manner specified, either via transmission of Notices

     of Electronic Filing generated by CM/ECF or in the some other authorized manner for those

     counsel or parties who are not authorized to receive electronically Notices of Electronic Filing.


                                                                  /s/ Christopher B. Hall
                                                                  Christopher B. Hall




                                                    27
